DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          FLOYD WASHINGTON,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D15-2023

                          [ September 30, 2015 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 09-010676 CF10A.

   Floyd Washington, Live Oak, Pro Se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the summary denial of appellant’s Second Amended Motion
for Post-Conviction Relief, except as to his claim that trial counsel acted
ineffectively in not calling the appellant’s girlfriend as an alibi witness at
appellant’s trial. This claim is not conclusively refuted by the record, and
appellee’s argument that counsel made a “strategic decision” not to call
the witness generally requires an evidentiary hearing. Anthony v. State,
660 So. 2d 374, 376 (Fla. 4th DCA 1995) (“The determination that defense
counsel’s actions in not raising an alibi defense or calling alibi witnesses
were tactical decisions is best made after an evidentiary hearing unless
the record conclusively refutes the allegations.”) (citations omitted);
Wiggins v. State, 790 So. 2d 1137, 1138 (Fla. 4th DCA 2001); McMillian v.
State, 717 So. 2d 102, 103 (Fla. 4th DCA 1998).

  Accordingly, we reverse and remand for an evidentiary hearing as to
Subpart B of Ground One of appellant’s Second Amended Motion for Post-
Conviction Relief.

   Affirmed in part, Reversed in part, and Remanded with directions.
WARNER, TAYLOR and FORST, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2